Citation Nr: 1032198	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depressive disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, 
Nebraska that denied the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include anxiety and depressive disorder.  Jurisdiction over this 
matter was subsequently transferred to the RO located in Houston, 
Texas.

In June 2009 and April 2010, the Board remanded this matter for 
further development.  This matter is returned to the Board for 
further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include anxiety and depressive disorder.  
After a thorough review of the Veteran's claims folder, the Board 
has determined that, regrettably, additional development is 
necessary prior to the adjudication of the claim.

VA regulations specify an appellant's rights to representation.  
See 38 C.F.R. § 20.600 (an appellant will be accorded full right 
to representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person).

When a supplemental statement of the case is issued, it is to be 
furnished to both the Veteran and his representative.  38 C.F.R. 
§ 19.31 (2009).

As noted above, the Veteran is represented in this matter by a 
private attorney.  In April 2010, the Board remanded this case 
for further development.  Such additional development was 
performed by the RO, including the issuance of a May 2010 
Supplemental Statement of the Case (SSOC) that was mailed to the 
Veteran's last address of record.  The May 2010 SSOC does not, 
however, reflect that a copy was sent to the Veteran's 
representative.  Therefore, regrettably, another remand is 
necessary so that the Veteran's representative may be provided 
with a copy of the May 2010 SSOC and the opportunity to respond.  
See 38 C.F.R. § 19.31 (2009); see also See Stegall v. West, 11 
Vet. App. 268 (1998) (duty to ensure compliance with Board remand 
order).

Accordingly, the case is REMANDED for the following action:

Send a copy of the May 2010 SSOC to the 
Veteran and his private representative, Mr. 
Richard J. Mahlin, and afford them both the 
appropriate period to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


